Citation Nr: 1544072	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-12 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bipolar disorder.  

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

3.  Entitlement to service connection for acid reflux.

4.  Entitlement to service connection for migraine headaches.   

5.  Entitlement to service connection for sexual dysfunction.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran previously filed a claim for a mental disorder, to include bipolar disorder.  As a July 2006 rating decision denied service connection for bipolar disorder, the claim has been properly characterized on the title page.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The issues of entitlement to service connection for a bilateral shoulder disability, left wrist disability, and left thumb disability have been raised by the record in a February 2013 statement.  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

First, on his August 2010 claim, the Veteran reported treatment by the Houston VA Medical Center (VAMC) from 2000 to the present.  Additionally, the February 2014 VA headaches examination report references VA treatment records dated in the year 2011.  However, a review of the Veteran's claims file only reveals VA treatment records dated January 2006 to February 2006 and May 2006.  A January 2011 VA medications list is also included in the claims file.  As such, a remand is necessary to obtain all outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, on his August 2010 claim, the Veteran reported that he is in receipt of Social Security Administration (SSA) benefits.  However, a review of the Veteran's claims file does not reveal any SSA records or that the SSA records have been requested.  Therefore, on remand, such records should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). 

Finally, in August 2010, the Veteran submitted a VA Form 21-4142 identifying treatment records dated in 1995 from West Pines Hospital in Denver, Colorado.  As the Veteran has provided a VA Form 21-4142 and the records have not been requested, the Board finds that on remand the records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent outstanding treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

Specifically, the RO should request treatment records dated in 1995 from West Pines Hospital in Denver, Colorado.  The Board notes that the Veteran submitted a VA Form 21-4142 in August 2010.  

2. Obtain all outstanding VA treatment records dated 2000 to the present, including from the Houston VAMC.

3. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. 

4. After completing the above, and any additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







